 PECK, INC.Peck, Incorporated and Local 741, Laborers Inter-national Union of North America and Local303, Graphic Arts International Union, AFL-CIO-CLC. Cases 25-CA-13476 and 25-CA-1378728 March 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND DENNISOn 25 May 1982 Administrative Law JudgeElbert D. Gadsden issued the attached decision.The General Counsel filed exceptions and a sup-porting brief, and Respondent filed an answeringbrief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions' and to adopt the recommended Orderas modified.2' In the absence of exceptions, we adopt pro forma the judge's findingthat Respondent's president, Flander, unlawfully conveyed a message offutility when he stated that only the skilled employees were unionized atthe Respondent's Minnesota plant and that the packaging department em-ployees never selected a union to represent them.In the absence of exceptions, we also adopt pro forma the judge's find-ing that the Respondent's president, Flander, unlawfully engaged in sur-veillance by staring at employee Barbara May on two separate occasionswhile she was working.The General Counsel has excepted to the judge's finding that Supervi-sor Tim Adams did not unlawfully interrogate Barbara May. In light ofthe Respondent's numerous other violations of Sec. 8(aXl) and (3), wefind it unnecessary to reach this issue. It would be cumulative to find anadditional unlawful interrogation in the circumstances of this case, andthe remedy would not be altered even if the violation were found.We agree that the Respondent's discharge of employee Doug Dixonviolated Sec. 8(aX3) and (1). In doing so we do not adopt the judge'sstatement that Wright Line, 251 NLRB 1083 (1980), is "not applicable" tothe discharge. We find that the General Counsel has met its burden underWright Line of establishing that protected conduct was a motivatingfactor in the Respondent's decision, and we also find that Respondent hasfailed to establish that it would have discharged Dixon even in the ab-sence of his protected activity.I In support of his recommendation that the Board issue a broad cease-and-desist order, the judge erroneously relied on NLRB v. Entwistle AMg.Ca, 120 F.2d 532 (4th Cir. 1941), enfg. as modified 23 NLRB 1058(1940). The proper analysis for determining the scope of a cease-and-desist order is set forth in Hickmott Foods, 242 NLRB 1357 (1979). Utiliz-ing that analysis, we do not find that the Respondent's unlawful conductwarrants the issuance of a broad order. Consequently, and since the judgefailed to include any injunctive language in the recommended Order, weshall modify the Order by inserting a provision requiring the Respondentto cease and desist from violating the Act "in any like or relatedmanner."Consistent with our decision in Sterling Sugars, 261 NLRB 472 (1982),we shall require the Respondent to expunge from its records any refer-ence to employee Dixon's unlawful discharge. We shall also require theRespondent to notify Dixon in writing of such expunction and to informhim that the Respondent's unlawful conduct will not be used as a basisfor future personnel actions concerning him.269 NLRB No. 73ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Peck, Incorporated, Bloomington, Indi-ana, its officers, agents, successors, and assigns,shall take the action set forth in the Order as modi-fied.1. Insert the following as paragraph 1(l)."(1) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act."2. Insert the following as paragraph 2(b) and re-letter the subsequent paragraphs accordingly."(b) Remove from its files any reference to theunlawful discharge of Doug Dixon and notify himin writing that this has been done and that the dis-charge will not be used against him in any way."3. Substitute the attached notice for that of theadministrative law judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT interfere with, restrain, or coerceemployees in the exercise of their protected rightsby:(a) Telling employees not to talk with an investi-gative agent of the National Labor RelationsBoard.(b) Promising employees benefits in the midst oftheir organizing campaign in an effort to dissuadethem from selecting the Union as their representa-tive.(c) Asking employees why they think they needa union, telling employees we would rather dealwith them than with the Union, and asking em-ployees for their opinion about the Union.(d) Telling employees we would know whosigned the cards for the Union, thereby creatingthe impression among employees that their organiz-ing activities are under surveillance by us.(e) Telling employees we have 3000 applicationson file and, if they are unhappy there, they knowwhat they can do.(f) Telling employees notices to employees to beposted on the employees' bulletin board must besigned and okayed by us before posting.451 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(g) Reprimanding and admonishing employeesfor engaging in union organizing activities in theemployees' cafeteria, the restrooms, or on companytime.(h) Staring at an employee for long periods oftime following an angry reprimand to said employ-ee for engaging in lawful organizing activities,thereby creating the impression that said activitiesare under surveillance by us.(i) Creating the impression that employees' orga-nizing efforts would be futile.(j) Implying that nonunion employees would notbe laid off if employees selected the Union as theirrepresentative.WE WILL NOT discharge or otherwise discrimi-nate against our employees because of their unionactivities.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act, except to the extent that such rights maybe affected by lawful agreements in accord withSection 8(a)(3) of the Act.WE WILL offer Doug Dixon immediate and fullreinstatement to his former job or, if that job nolonger exists, to a substantially equivalent position,without prejudice to his seniority or any otherrights or privileges previously enjoyed and WEWILL make him whole for any loss of earnings andother benefits resulting from his discharge, less anynet interim earnings, plus interest.WE WILL notify him that we have removed fromhis files any reference to his discharge and that thedischarge will not be used against him in any way.All our employees are free to become, remain, orrefuse to become or remain members of Local 741,Laborers International Union of North America, orLocal 303, Graphic Arts International Union,AFL-CIO-CLC, or any other labor organization.PECK, INCORPORATEDDECISIONSTATEMENT OF THE CASEELBERT D. GADSDEN, Administrative Law Judge.Upon a charge of unfair labor practices filed in Case 25-CA-13476 on April 24, 1981, by Local 741, LaborersInternational Union of North America, herein calledLocal 741, and a charge of unfair labor practices filed inCase 25-CA-13787 by Local 303, Graphic Arts Interna-tional Union, AFL-CIO-CLC, herein called Local 303,against Peck, Incorporated, herein called the Respond-ent, individual complaints were issued by the RegionalDirector for Region 25 in Case 25-CA-13476 on May29, 1981, and an amendment to said complaint on June16, 1981. A complaint and an order consolidating com-plaints in Cases 25-CA-13476 and 25-CA-13787 wasissued on September 11, 1981, and an amended consoli-dated complaint on November 19, 1981.The consolidated complaint as amended alleges thatthe Respondent interrogated employees regarding theirunion membership, activities, and sympathies; that theRespondent created the impression among its employeesthat their union activities were under surveillance by theRespondent; that the Respondent promised its employeesfringe benefits in order to encourage its employees toreject the Union as their exclusive representatives; thatthe Respondent removed its employees' notices from thebulletin board in order to discourage them from support-ing or assisting the Union; that the Respondent requiredits employees to date, sign, and secure clearance from itprior to posting notices on the bulletin board, in order todiscourage their support of the Union; that the Respond-ent issued unwarranted reprimands to employees in orderto discourage them from engaging in union activities;that the Respondent, by verbal announcement, promul-gated a rule prohibiting solicitation on company time orin its restrooms and cafeteria; that the Respondent threat-ened employees with discharges if they supported theUnion; that the Respondent informed employees that, inthe event of a layoff, nonunion employees would not belaid off; that the Respondent advised its employees to re-frain from speaking to agents of the National Labor Re-lations Board; and that the Respondent warned its em-ployees in writing that it would be dangerous to join,form, or assist the Union in any way, all in violation ofSection 8(a)(1) of the Act; and that the Respondent alsodischarged one employee for concertedly complainingabout wages, hours, and working conditions, and dis-charged another employee because he joined, supported,or assisted the Union, or because the Respondent be-lieved he joined, supported, or assisted the Union, bothin violation of Section 8(a)(3) of the Act.The Respondent timely filed answers to the consolidat-ed and amended consolidated complaint on June 2 and13, 1981, September 15, 1981, and November 24, 1981,respectively, denying that the Respondent has engagedin any unfair labor practices as alleged in the consolidat-ed complaint, as amended.The hearing in the above matter was held before me inBloomington, Indiana, on December 7, 8, and 9, 1981.Briefs have been received from counsel for the GeneralCounsel and counsel for the Respondent, respectively,which have been carefully considered.On the entire record in this case and from my observa-tion of the witnesses, I make the followingFINDINGS OF FACTI. JURISDICTIONAt all times material herein Respondent Peck, Incor-porated, is and has been a corporation duly organizedunder and existing by virtue of the laws of the State ofIndiana. At all times material herein, the Respondent hasmaintained its principal office and place of business atBloomington, Indiana, herein called the facility, where itis engaged in the light manufacturing, and the assemblyof paper specialty products.452 PECK, INC.In the course and conduct of its business operationsduring the fiscal year ending March 31, 1981, the Re-spondent sold and shipped from its Bloomington, Indianafacility products, goods, and materials valued in excess of$50,000 directly to points located outside the State of In-diana. During the same period, the Respondent in thecourse and conduct of its business operations purchasedand received at its Bloomington, Indiana facility prod-ucts, goods, and materials valued in excess of S50,000 di-rectly from points located outside the State of Indiana.The complaint alleges, the amended answer admits,and I find that the Respondent is an employer engagedin commerce within the meaning of Section 2(6) and (7)of the Act.II. THE LABOR ORGANIZATIONS INVOLVEDThe complaint alleges, the parties stipulated, and I findthat Local 741, Laborers International Union of NorthAmerica and Local 303, Graphic Arts InternationalUnion, AFL-CIO-CLC, are, and have been at all timesmaterial herein, labor organizations within the meaningof Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. Background FactsThe Respondent is a manufacturer of "To and From"tags for Christmas, and decorations for Halloween,Christmas, Valentine's Day, St. Patrick's Day, Easter, aswell as a line of bulletin board aids distributed throughschool supply houses and teacher stores for grades kin-dergarten through six.At all times material herein the following named per-sons occupied the positions set opposite their respectivenames, and were supervisors of the Respondent withinthe meaning of Section 2(11) of the Act, and agents ofthe Respondent within the meaning of Section 2(13) ofthe Act:Leo FlanderRobert LemkeJohn W. PeckMarlene K. WattsJoyce ScalzeJerry AjerTim AdamsChuck WardPresidentVice PresidentVice PresidentPersonnel DirectorSupervisorManagerSupervisorSupervisor of PackagingDuring the first 8 or 9 months of 1981, the Respondenthad in its employ approximately 120 persons. Through-out that period the Respondent's president, Flander, triedto tour his plant once a day for human relations pur-poses, to enable him to know the employees and to ob-serve production. His tours were from 20 minutes to 2hours in duration. One phase of the manufacturing proc-ess at the Respondent included a light assembly line onwhich workers performed a job called "plucking." Thisoperation involved a worker standing by the conveyorbelt and using his or her middle finger and thumb topluck out the perforated tabs, in a stack of perforatedcards to be placed on the assembly line in tempo with ablinking light at the other end, which served as the timecounter.The Respondent operated the same type of plant inMinnesota before moving to Bloomington. A few super-visory personnel and one employee came from Minneso-ta and commenced preparation for operation of theBloomington plant in about May or June 1980. The Re-spondent and its processing facilities moved into its newplant in November 1980, during which time it was inter-viewing applicants for employment. The plant finallyopened for production in January 1981.1B. The Organizing Activities of Respondent'sEmployees and Respondent's Reactions TheretoGayle Grissom has been in the Respondent's employfrom February 9, 1981, to the present time. On March 2,1981, she signed a union authorization card (G.C. Exh. 9)for Local 741, attended an organizing meeting on March3, and thereafter distributed literature (G.C. Exh. 8) andtalked to fellow employees on behalf of Local 741 in thecafeteria and restrooms of the plant.Barbara May has been in the Respondent's employfrom February 9, 1981, to the present time, except for aninterruption of approximately 1 month's duration. Shesigned a union authorization card on March 5, 1981, anddistributed literature in the cafeteria, restrooms, and out-side the plant on behalf of Local 741. On March 3 or 4,1981, Sandra Bartlett received a union authorization cardfor Local 741 from a fellow employee in the restroom.She immediately signed and returned the card to thesame employee.Sandra Bartlett was employed by the Respondent onJanuary 19, 1981, as a temporary employee. On March 2,she received her evaluation from Supervisor JoyceScalze, which described her as having an improved atti-tude, fine quality and quantity of work performance, andthe potential to be an excellent employee. She was alsogranted a $20 "merit increase" and permanent workstatus.Tracy Lamb and Sandra Bartlett were quite friendlyprior to Lamb bcoming a group leader on February 9,when their friendship ceased. Bartlett distributed unionliterature in the plant on March 3 or 4. While workingon the line on March 4, Bartlett called to group leaderTracy Lamb and told her to ignore the employees yell-ing at her about the assembly line moving too rapidly,because they knew it was not her fault. This was not anuncommon complaint by employees. Lamb started shout-ing and told Bartlett "if you do not like it, you can getthe hell out." Lamb walked away and the employeeswent to lunch.However, when the employees returned from lunch,Bartlett was rotated to the job of transferring. Lamb tes-tified that she walked over to Bartlett and advised herthat she was not performing her job correctly. Bartlettresponded, "You're doing a piss poor job yourself."Lamb said she then told Bartlett, "If you did not like ityou can get the hell out." Lamb thereupon reported theincident to Supervisor Joyce Scalze, and later Scalzecame to her and took her to the office where Kay Watts,The facts set forth above are undisputed and are not in conflict in therecord.453 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBartlett, and Manager Jerry Ajer were present. Wattsasked Lamb what happened, and Lamb told her versionof the story. Watts then asked Bartlett several times totell her side of the story but Bartlett would only say sheneeded the job and requested another chance. Watts saidshe advised Bartlett the Respondent could not keep herif she did not give an explanation for the incident on theline. When Bartlett did not respond, Watts terminatedher employment. Bartlett was the first employee everdischarged by the Respondent at its Bloomington, Indi-ana facility.Bartlett further testified that, when she reported to theoffice, present were Kay Watts, Plant Manager JerryAjer, Tracy Lamb, Supervisor Joyce Scalze, and herself.Watts advised her that she did not need her kind ofpeople in the plant; that Bartlett tended to upset thepeople on the line and made them hate the job; and thatall she did was complain. Bartlett asked Watts for an-other chance because she needed the job but Watts said,"no way, you will be happier elsewhere."Bartlett testified that she and other employees fre-quently complained to group leaders and supervisorsabout employees sustaining multiple paper-edge cuts ontheir hands from performing the plucking operation. Inthis regard, Bartlett's testimony is consistent with the tes-timony of Barbara May and Gayle Grissom, which is un-disputed and therefore credited. However, none of theother complaining employees were discharged.Director Watts testified that she discharged Bartlettbecause her altercation with group leader Tracy Lambresulted in "disruption of total production," and becauseBartlett refused to give her an explanation for her con-duct on the line. However, Production Manager JerryAjer, who was a part of the conference in which the de-cision was made to discharge Bartlett, testified that Bart-lett was discharged only for telling Lamb she was doinga "piss-poor job."22 Based on the demeanor of witnesses Bartlett and Watts, and on othercredited evidence, both testimonial and circumstantial, I credit and dis-credit certain portions of the testimony of both witnesses in reference toWatts' reasons for Bartlett's discharge during the discharge meeting onMarch 4 as follows: I credit Bartlett's version that Watts told her she didnot need her kind of people in the plant; and that Bartlett tended to upsetthe people on the line and made them hate the job, because when Bartlettfirst yelled at Lamb about the speed of the assembly line, she did provokean angry and loud response from Lamb to the effect that, "if you don'tlike it you can get the hell out." Likewise, Bartlett's statement during thesecond incident to Lamb that she was doing a "piss poor job" herself,could very well have been the basis for Watts telling Bartlett she did notneed her kind of people in the job, and that she tended to upset peopleon the line and made them hate the job. On the other hand, I creditWatts' testimony that she discharged Bartlett because of her altercationwith group leader Lamb and because Bartlett refused to explain her ver-sion of the incident. I do not credit Watts' testimony that Bartlett's re-marks to Lamb disrupted total production because the Respondent didnot introduce any evidence to establish even a negligible interruption inproduction, if that much. Although Director Watts might have told Bart-lett all she did was complain, it is possible Watts construed Bartlett'scomplaints about the speed of the assembly line as a complaint, and it ispossible she might have construed Bartlett's "piss poor" remark to Lambas a complaint by Bartlett. Hence, even if I were to credit Bartlett's testi-mony, which I do not, that Watts told her all she did was complain, thisstatement by Watts would not be interpreted by me as an objection byWatts to Bartlett's complaint about the speed of the line, since other em-ployees also complained about the speed of the line. These conclusionsare further supported by the fact that the evidence of record does notThe uncontroverted evidence established that, on thesame afternoon (March 4), employee Lee Ann Walekyelled at her group leader and refused to follow instruc-tions from the latter about the work. Walek was sum-moned to Watts' office, charged with insubordination,and given a verbal warning which was not included inher personnel file. Although Walek told Watts groupleader Lamb misunderstood her comment ("If you cando a better job, come over here and do it yourself"), shesaid she meant for Lamb to come over and show herhow to to do it. Watts told Walek not to yell across theassembly line where her comments could be misunder-stood. Thereafter, Walek remained in the office and toldWatts that she had heard union literature was being dis-tributed in the plant. Although Watts and Walek deniedthat Watts asked her or that she voluntarily told Wattswhich employees were responsible for the union litera-ture distribution, I do not credit their testimony in thisregard because it is inconsistent with what later hap-pened, as well as the tenor of all the credited evidenceregarding Respondent's antiunion attitude and conductherein discussed, infra.The above essentially uncontroverted and credited evi-dence raises the question as to whether the Respondent'sdischarge of Bartlett was motivated by Bartlett's andother employees' complaints about paper cuts substainedon the hands from performing the plucking operation,and/or complaints about the speed of the assembly line;or for the above reasons advanced by Watts in her testi-mony as credited herein.Although it is clearly established by the evidence thatthe Respondent was opposed to unionization of itsBloomington facility, and that Sandra Bartlett signed aunion authorization card in the restroom on March 3 or4, the evidence fails to demonstrate that the Respondenthad any knowledge of such activity or Bartlett's involve-ment therein on and prior to the afternoon of March 4.The Respondent did receive knowledge on March 4 thatBartlett complained to group leader Tracy Lamb aboutthe speed of the assembly line. However, I am not per-suaded that the Respondent's knowledge of this com-plaint (which was a common complaint from employees)alone provides sufficient evidence of an unlawful motivefor the Respondent's discharge of Bartlett under the cir-cumstances herein.While it is readily conceded that Bartlett's complaintabout the speed of the assembly line was uttered onbehalf of herself and other employees which constitutedprotected concerted activity, it is particularly noted thatneither Bartlett nor any other employee was called tothe office and questioned about such complaint. In factthe evidence shows the employees went to lunch and, ontheir return, Bartlett was in her turn rotated to the trans-ferring opertion. It was during this operation that groupleader Lamb informed Bartlett that she was not perform-ing the operation correctly. Bartlett's response was tothe effect that "you're doing a piss poor job yourself." Itis not shown that Bartlett expressed a willingness toshow that Watts knew that Bartlett was engaged in any form of union orconcerted activity on and prior to the discharge of Bartlett.454 PECK, INC.learn how, or that she thereafter performed the job theway Lamb wanted her to peform it. Bartlett was there-upon called to the office of Personnel Director Watts,and asked several times for her version of the latter inci-dent. When Bartlett failed to give a responsive answer,she was discharged by Watts.The above conclusion is further supported when it isnoted that Bartlett did not deny Lamb's version but in asense, by telling Director Watts she needed the job andasking her to please give her another chance, concededthat Bartlett was responsible for the second March 4 in-cident.It is not known whether Watts would have terminatedBartlett if she had given her version of the incident, butit is clear that Bartlett first rebuffed the instructions ofgroup leader Lamb with an intemperate ("piss poor")remark, and thereafter failed to cooperate with manage-ment's investigation of the incident. It is also observedthat there was a prior breach in the personal relations ofLamb and Bartlett which would have contributed to thelatter incident on March 4. Although Walek told Wattsabout union literature in the plant on the afternoon ofMarch 4, it is not shown that this occurred before thedischarge of Bartlett. In fact it appears from the evi-dence that it occurred subsequent to her discharge.Moreover, when Bartlett contacted the Respondent sev-eral weeks after her discharge and requested to be rein-stated to her job, and voluntarily gave an explanation forher remarks on March 4, the Respondent reemployedher immediately. Under these circumstances, I am per-suaded that the General Counsel's evidence fails to estab-lish that the Respondent's discharge of Bartlett was moti-vated by her union or her protected concerted activity.Additionally, since the evidence fails to demonstratethat the Respondent discharged Bartlett because of herunion or concerted activity, it is not material why theRespondent discharged her. As the court held in NLRBv. Garner Tool & Mfg., Inc., 493 F.2d 263, 268 (8th Cir.1974), an employer may discharge an employee for agood reason, a bad reason, or no reason at all, as long ashe is not motivated by unlawful considerations.Although Bartlett's earlier complaint on March 4 thatthe assembly line was operating too rapidly might haveconstituted limited protected concerted activity, I notonly find that such activity was the motivating cause ofher discharge, but that it was insufficient to insulate herfrom her subsequent insubordinate conduct in responseto instructions given her by her group leader. See St.Mary's Infant Home, 258 NLRB 1024 (1981), where theBoard upheld the administrative law judge as follows:I conclude on the basis of her testimony that thedischarge of Johnson took place without knowledgeof her union activity, and was prompted solely byan extended period of absenteeism which took placeagainst a background of recent insubordinationtoward a supervisor. Accordingly the limited unionactivity of Johnson is found to have failed to con-tribute to the reasons for her termination, and the8(a)(3) and (1) allegation in her complaint shall bedismissed. [258 NLRB at 1036.]Although Watts discharged Bartlett without havingpreviously issued warnings to her or complying with aprogressive discipline procedure, this fact would appearto be immaterial since the evidence does not show thatthe discharge was motivated by Bartlett's union or pro-tected concerted activity. Consequently, I conclude andfind that the Respondent's discharge of Bartlett was notin violation of the Act.Approximately I month after her discharge, Bartlettcontacted Kay Watts and requested to be reinstated toher job. Upon consulting with other members of manage-ment, Watts told Bartlett to come in and the Respondentrehired her on April 6. After starting work, Bartlettwent to the office to obtain some insurance forms forhospitalization. She told Watts that she was asked tospeak with a representative from the National LaborRealtions Board and she did not know what to do aboutit. Bartlett said Watts told her not to talk to the Boardrepresentative and everything would be all right. How-ever, Watts denied that she told Bartlett not to talk tothe Board agent but, instead, told her that it was all rightto talk to him, there was nothing to worry about.3C. Respondent's Campaign in Opposition to the UnionThe undisputed evidence established that the Respond-ent tries to have a meeting with its employees once amonth. Respondent Personnel Director Kay Watts gen-erally conducts those meetings. The evidence establishedherein that in the late afternoon on March 4, 1981, Per-sonnel Director Kay Watts learned that union literaturewas in the plant. She testified she so informed PresidentEugene Flander who acknowledged he first learnedthrough Watts and employee Lee Ann Walek on March5 that union cards were being distributed in the plant. Hesaid he was concerned that the employees felt theyneeded a union at this time. He thereupon consulted withhis attorney, counsel herein. Flander immediately author-ized Director Watts to have a letter (G.C. Exh. 3) re-typed and distributed to the employees with their checkson that afternoon (March 5, 1981). The letter (G.C. Exh.3) read as follows:It has come to our attention that you may beasked to sign a union card.What does it really mean to sign a union card?As I observed the demeanor of both witnesses as they testified I waspersuaded that Bartlett was telling the truth and Watts was not. Unlikemidday March, by this time in April the evidence clearly shows that theRespondent, Watts, and Flander had definite knowledge of the union ac-tivity of specific employees. Additionally, I noted that Bartlett's versionof the conversation was consistent with the Respondent's antiunion posi-tion and conduct as the evidence clearly establishes in the record, supraand infra. I was further persuaded that Watts was not telling the truthwhen she stated that she told Bartlett to talk with the Board representa-tive and assured Bartlett everything would be all right. Such advice byWatts is inconsistent with the evidence of her prior and subsequent con-duct and attitude towards the Union and the employees who supportedit, further herein discussed, infra. Although these facts were not allegedin the complaint, they were nevertheless litigated in this proceeding. Itherefore conclude that Watts' advice to Bartlett violated Sec. 8(aXl) ofthe Act.455 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe card usually is not just a form that the unioncan use to get an election, although this is what youmay have been told.The card could be an "authorization card" bywhich you, the signer, may give the union the rightto represent you in all matters concerning your job.Such cards can be used by a union to gain represen-tation without an election.Most dangerous is the fact that the union cardcould be a "membership" card.By signing such a "membership" card youbecome a member of that union with all duties andobligations, legally enforceable. You may then besubject to such things as union dues, fees, fines andpenalties.It is not wise to join any organization withoutfully investigating why they want you to join. Youshould have a full and complete understanding ofwhat you are giving up and what it will cost youpersonally.In mid-or late March 1981, President Flander admittedthe Respondent held a meeting with the employeesduring which he read the above "Know Your Rights"letter (G.C. Exh. 3) to employees. He also read a letter(G.C. Exh. 6) dated March 30, 1981, to the employees,which explained that employees also had a right not tojoin the Union, and it emphasized information whichconstituted a campaign on behalf of the Employer toremain nonunion. President Flander also held up andread a union authorization card for Local 741, emphasiz-ing that he wanted the employees to know exactly whatthey were signing.According to the testimony of Gayle Grissom, Presi-dent Flander also told the employees they may be givingup their right to vote in an election, in fact there maynot even be an election if the Union gets enough cardssigned; that employees would be subject to fines, dues,initiation fees, and in a very loud voice, he said, "Andwe're going to know who signed these cards, so that wecan verify signatures that it was employees for an elec-tion"; that "if you don't like things here, there are 3,000applications on file, right Kay?" and Kay Watts noddedher head in the affirmative. Employee Barbara May cor-roborated Grissom's testimonial account of what Presi-dent Flander said in the meeting, adding that, whenPresident Flander asked Kay to confirm that the Re-spondent had 3000 applications on hand, Kay Wattsnodded her head in the affirmative and said, "If you'renot happy here, you know what you can do." However,Flander and Watts denied that Flander made the abovereported statements, and Watts denied that she made theabove-described gesture and quoted comment aboutknowing who signed cards and suggesting or telling em-ployees if they did not like it there they could resign.Barbara May further testified and corroborated Gris-som's testimony about the April meeting, to the effectthat Flander said the Respondent gave its employees inMinnesota certain benefits which he intended to give tothe Bloomington employees, that included a turkey atThanksgiving, a ham at Christmas, and a Christmas partyon the last half of the workday of December 18. He alsostated that he was giong to extend the break from 10 to15 minutes and that there would be a bell or buzzer tospecify the extra 5 minutes for traveling time to enableworkers to get back to their work stations; and that theRespondent was going to set up a store where employeescould purchase its products at half price, and that noticesfor the employees' bulletin board should be dated,signed, and okayed by the front office. However,Flander and Kay Watts denied he said the notices had tobe okayed by the front office. President Flander ac-knowledged he told the employees about Thanksgivingand Christmas gifts and the Christmas party. However,he explained that break period was extended simply togive the employees enough time to get to and from therestrooms and back to their work stations on time. Hedenied he said products of the Company would be soldat half price, but at regular prices.4D. Respondent's Interrogation-Impression ofSurveillance of Employees' and Other IntimidatingConduct Towards ThemGrissom further testified that about 10 o'clock in mid-April 1981, Personnel Director Kay Watts, accompaniedby Supervisor Joyce Scalze, approached her and Wattshanded her a union meeting notice which Grissom hadposted on the company bulletin board by the timeclockan hour earlier. Watts said, "Gayle, the bulletin boardacross from the timeclock is for personnel use only,""we will be erecting one in the lounge for employee no-tices." As Watts and Scalze proceeded to walk away,Grissom called them and explained to Watts that she hadreceived a call from the union representative and heasked her to help him; that she felt she had not doneenough to help the union organizing effort and sheposted the notice on the board at his request. At thattime Watts asked her why did she feel the employees neededa union; that the Company would rather deal with the em-ployees than the Union. Grissom explained to Watts thatshe could not talk to Watts, Scalze, or President Flanderbecause Flander scared her and he scared everybody.She also told Watts about complaints of herself and otheremployees on the line about the work being so hard forsuch little pay; and that she has never worked so hardfor so little pay and been treated so badly.Grissom undisputedly testified that she posted a noticeon the bulletin board for the sale of her husband's motor-cylce when she first came to work in February, on4 I credit the testimonial accounts of Grissom, May, Flander, andWatts, as to what President Flander said in the March and April meet-ings, except Flander's and Watts' denial that Flander in effect told em-ployees the Respondent would know who signed union cards so it couldverify signatures of an election; that if employees did not like things atthe plant, there were 3000 applications on file; that employees would bepermitted to purchase company products at half price; that personal no-tices to be posted on the bulletin board for the benefit of employees mustbe dated, signed, and cleared by the front office; and that Director Wattstold employees "if you're not happy here, you know what you can do." Ido not credit their mere denials because I was personally persuaded bytheir demeanor that they were not telling the truth. However, I was per-suaded by the demeanor as well as the mutually corroborated detailedtestimony of Grissom and May, in conjunction with the credited evi-dence of record as a whole, that their versions were truthful and Flan-der's and Watts' denials were not.456 PECK, INC.which she wrote only her telephone number. About aweek before she posted the union notice, she posted anotice of a garage sale for her friend, both of which no-tices were in Watts' hand at the time she approachedher. Grissom told Watts the notices about the motorcy-cle sale and the garage sale were hers also, and Wattshanded them to her. She attended the company-calledmeeting a few days later (April 16, 1981) wherein Presi-dent Flander conducted the meeting during which hetold employees about the Christmas party, turkeys, etc.,as Barbara May also testified. May added that Flanderalso told the employees that notices for the employees'bulletin board should be dated, signed, and okayed bythe front office before posting.Based on the foregoing credited evidence, I concludeand find that the Respondent (President Flander) toldemployees in a company-called meeting that the Re-spondent was going to know who signed cards for theUnion, so that it could verify signatures for the election.It is well-established Board law that such a pronounce-ment by an employer during an organizing campaign ofemployees creates the impression that the union activityof employees is under surveillance by the employer.Consequently, such conduct by the Respondent is in vio-lation of Section 8(a)(1) of the Act. Crown Cork & SealCo., 253 NLRB 310, 314 (1980); Lundy Packing Co., 223NLRB 139 (1976).I further conclude and find that the Respondent (Presi-dent Flander) told employees that, if they did not likeworking for the Respondent, there were 3000 applica-tions on file; and that Personnel Director Watts told em-ployees "if you are unhappy here, you know what youcan do." Since these statements by the Respondent im-mediately followed the above found unlawful statementsby the Respondent, they must be construed in the con-text in which they were uttered. Thus, the first state-ments having given employees the impression their unionactivities were under surveillance, the Respondent's ref-erence to 3000 applications on file and telling employeesif they were unhappy in its employ they knew what theycould do, may be, and in all probability was, reasonablyinterpreted by the employees that the Respondent wasthreatening them with replacement if they signed unioncards or did not allow the Respondent to remain non-union. Under these circumstances, the Respondent's re-marks to the employees exceeded the bounds of freespeech, and had a coercive and restraining effect uponthe exercise of employees' Section 7 rights, in violationof Section 8(a)(1) of the Act. NLRB v. Gissel PackingCo., 395 U.S. 575 600 (1969).President Flander testified he informed the employeesabout free turkeys, free hams, a Christmas party, and theextended break period because the Respondent was justimplementing the same fringe benefits for the Blooming-ton employees that it had previously provided to its Min-nesota employees. However, the timing of Flander's an-nouncement in this regard puts credibility in question.The Respondent's Bloomington facility has been in oper-ation since January 1981, and the evidence does notshow that the Respondent made any effort to provideemployees with such fringe benefits prior to its fullknowledge of the employees' organizing campaign inearly March 1981. More specifically, it was only lessthan 2 weeks after the Respondent acknowledged itlearned of the employees' organizing campaign, andwhile the Respondent was engaged in its own campaignin opposition to the employees' campaign, that it an-nounced the aforedescribed fringe benefits. Under thesecircumstances, the Respondent's anouncement can onlybe construed as promises of benefits to dissuade its em-ployees from unionizing its Bloomington facility. Assuch, the promises were designed to discourage the em-ployees from unionizing the plant and therefore consti-tuted a restraint upon and coercion against employees'Section 7 right to organize, in violation of Section 8(a)(1)of the Act. NLRB v. Exchange Parts Co., 375 U.S. 405,409 (1964). In holding that such announcement was un-lawful, the Court said:The danger inherent in well-timed increases in bene-fits is the suggestion of a fist inside the velvet glove.Employees are not likely to miss the inference thatthe source of benefits now conferred is also thesource from which future benefits must flow andwhich may dry up if it is not obliged.Also see K d E Bus Lines, 255 NLRB 1022, 1036 (1981).It is well established by the undisputed evidence thatthe Respondent had no prohibition against employeesposting notices to employees on the Company's bulletinboard prior to March. In fact, the evidence shows thatemployees had been posting personal notices on theCompany's bulletin board since early February 1981. Al-though Director Watts testified she was in charge of thebulletin board and was responsible for notices posted andremoved therefrom, she denied she had seen the two no-tices (for sale of a motorcycle and for a garage sale),which she removed from the board with the union noticeand handed to Grissom on or about April 14. I do notcredit Watts' denial in this regard however, because Ifind it inconceivable that she took care of the bulletinboard since the Respondent commenced business oper-ations in January, and did not see employee noticesposted there prior to the very day on which Grissom'snotice about the union meeting was posted. Since theRespondent's antiunion position had already been wellestablished at the time Watts removed the notices fromthe bulletin board, it is clear that personal notices to em-ployees were not significant to the Company until thenotice about the Union was posted.Moreover, assuming that Watts had not in fact seenpersonal notices to employees prior to the posting ofGrissom's union notice, it appears strange that Wattscould not have left the notices on the board until 2 dayslater, when a bulletin board was to be erected for em-ployees in the cafeteria. By immediately removing thenotices after the posting of the union notice, and afterWatts ascertained who posted the union notice and per-sonally delivered it to Grissom, the union animus of theRespondent, as well as its intention to let organizing em-ployees know the Respondent knew who they were, isclearly revealed. K-Mart Corp., 255 NLRB 922, 925(1981).457 DECISIONS OF NATIONAL LABOR RELATIONS BOARDGrissom acknowledged to Watts that she posted theunion notice. When Watts asked her why did she feel theemployees needed a union, because the Company pre-ferred dealing with employees than with a union, suchquestion by Watts (a high ranking official), in the settingpreviously described, constituted coercive interrogationof employees in violation of Section 8(a)(1) of the Act.Additionally, by telling employees notices to employ-ees to be posted on the bulletin board had to be signed,dated, and okayed by the Respondent prior to posting,without demonstrating a legitimate business reason there-for, the Respondent's motive to further discourage em-ployees from engaging in union activity is clearly re-vealed. Such conduct by the Respondent had a coerciveand restraining effect on employees' Section 7 rights, inviolation of Section 8(a)(l) of the Act. Liberty HouseNursing Home, 236 NLRB 456, 461 (1978); and PalomarTransport, 256 NLRB 1176, 1177-78 (1981).President Flander undisputedly testified that he trans-mitted a copy of its memorandum (G.C. Exh. 3) to em-ployees and read the contents thereof to them during hismeeting with employees. Among other things, the memowarned employees that union membership could be"most dangerous" "you may then be subject to suchthings as union dues, fees, fines and penalties," "if youhire them [the Union], you will probably have to pay fortheir services in the form of monthly dues, initiation fees,and other special assistance, including 'strike' funds andfines." In General Counsel's Exhibit 6, the Respondentrefers to the Union as "pushers." Counsel for the Gener-al Counsel contends that the Respondent exceeded thebounds of free speech by emphasizing the above-de-scribed detrimental effects of unionization, and that suchcomments were unlawful.However, I do not agree with counsel for the GeneralCounsel that the above-described comments were "de-rogatory" or necessarily described detrimental effects ofunionization. The Respondent was careful to say employ-ees may be subject to such financial obligations shouldthey select a union, and certainly they may very well beso subjected. At most, the Respondent's remarks, thatunion membership could be "most dangerous" and itscharacterization of labor organizations as "pushers," maymore properly constitute evidence of union animus,rather than "derogatory" or detrimental effects of union-ization. The General Counsel did not cite any authorityin support of a stronger and unlawful meaning. The Re-spondent must be allowed to exercise its right of freespeech, even if it "puffs" a little in doing so. In short, Ifind that the above remarks were not of a coercive andrestraining character, sufficient to constitute a violationof Section 8(a)(l) of the Act.E. Other Restraining and Coercive Conduct by theRespondentOn April 23, 1981, while Grissom was performingwhat is called the plucking operation on the assemblyline, President Flander, accompanied by Director Watts,approached Grissom and said in a loud voice, "Gaylewe've had complaints that you've been harassing people, andmaking threats about the Union." Grissom continued totestify as follows:And I said, I have done nothing illegal, and hesaid, well, we've got three people that say you havebeen harassing and making threats; and I was get-ting very nervous.And, he said, we know your rights as far as orga-nizing, but not in the bathrooms, not in the cafeteria,and not on company time.When someone tells you no, they mean no,dammit, back off. You've had your warning. Andwhen he pointed his finger at me, I-I just-well, Iwas just so nervous, it was terrible.I was also told-he told me, that this would notbe on my record.As Flander and Watts proceeded to walk away, Grissomsaid she called Watts and Watts refused to turn around.After leaving Grissom's work station, PresidentFlander and Director Watts approached Barbara May ather work station. Flander appearing angry said, "I've hadcomplaints about your harassing and threatening people inthe packaging department about union activity" "I askedyou in one of the meetings to keep it clean, and keep itout of the production area, and you have chosen not to" "Icannot have this. Now when people tell you no, theymean no," "when people tell you no, damn you, they meanno." He walked away but turned and came back andshook his finger at May and said, "No dammit, I meanit." "You have had your warnings." "This warning will notgo in your record." Watts repeated to him, "This warningwill not go in your record." The incident with May oc-curred in the presence of fellow employees Linda Long,Gloria May, and Dana. Linda Long told Flander, "shehas rights, you should not be out here on the line yellingat her like this" "she has a right to know who thesepeople are that said she has committed these wrongs."Flander looked at Linda Long, pointed his finger, andsaid, "this is no damn Court of law, Linda." Linda Longcorroborated May's testimony about the above incident.On the next day, May said she saw President Flandersitting near her, staring at her for about 15 to 20 minutes,as she worked. On another occasion during the day, shesaw him staring at her for approximately 15 minutes.5I The testimonial accounts of Grissom and May are essentially uncon-troverted. However, to the extent that they may be at variance with theRespondent's (Flander and Watts) testimony, I nevertheless credit theirsbecause I was persuaded by their demeanor and the demeanor of anothercorroborating witness, Linda Long, in part, that their versions were trueand the Respondent's was not. Although President Flander denied hestared at May for long periods on two occasions following his intimidat-ing warnings to her on the day before, I do not credit his denial becauseI was persuaded not only by his demeanor, but also by the entire recordevidence of his union animus and unlawful conduct, that he was not testi-fying truthfully in this regard. The timing of his staring is too probativein character to attribute to coincidence. Common experience discredits it.I was fully persuaded by the demeanor of Grissom, and the overwhelm-ing corroborated and circumstantial evidence of record, that she was atruthful witness even though the General Counsel's objection to the re-quest of counsel for the Respondent to review her affidavit was sus-tained. Counsel for the General Counsel's objection was sustained be-cause counsel for the Respondent's request to review the affidavit wasnot made until he had completed approximately three-quarters of hiscross-examination of Grissom. Counsel for the General Counsel unrelent-ingly stood upon his objection in a bench conference, and his objectionwas erroneously upheld on his and my erroneous misunderstanding that itContinued458 PECK, INC.Based on the above credited evidence, I conclude andfind that the Respondent (President Flander) angrily ac-cused employees Grissom and May of harassing andthreatened employees on company time about joining theUnion. Since the Respondent did not produce any proba-tive evidence that either Grissom or May had harassedor threatened any employee about union membership, Ido not credit its (Flander's) testimony in this regard. Atmost, President Flander testified that one or two employ-ees had informed him that they had been threatened orharassed by Grissom and May. Such other individual em-ployees did not testify in this proceeding about state-ments or conduct by Grissom or May, which constitutedharassment or threatening conduct. In the absence ofsuch evidence, President Flander's accusations in thisregard are self-serving and therefore discredited. Addi-tionally, Flander's angry reprimand and admonition toGrissom to refrain from engaging in organizing activitiesin the bathroom, the cafeteria, or on company time; andMay to refrain from organizing activities in the produc-tion area, or with people in the packaging department,constituted an interference with, a restraint upon, and co-ercion against the exercise of employees' Section 7rights, in violation of Section 8(a)(1) of the Act. GormanMachine Corp., 257 NLRB 51 (1981); J. P. Stevens & Ca,247 NLRB 420 (1980), and T.R. W Bearings, 257 NLRB442 (1981).Upon the foregoing credited testimony of BarbaraMay, I further conclude and find that, on the day follow-ing the angry reprimand to May, President Flander ontwo occasions during the workday stared at May for aperiod of 15 to 20 minutes each. Such conduct by theRespondent on the day immediately following the angryreprimand certainly could, and must have been intendedto, have an intimidating and restraining effect on May.Since the staring was done by such a high ranking offi-cial of the Respondent (President Flander), such conductconstituted actual surveillance and/or creating the im-pression in violation of Section 8(a)(1) of the Act. Citedauthority unnecessary.Counsel for the General Counsel contends upon theundisputed testimony of Grissom and May, which Icredit, that by telling the employees during his speech,"that only the skilled employees at the former Minnesotaplant were unionized, and the packaging department em-ployees never selected the union to represent them,"President Flander conveyed to the employees a messagethat it would be futile to organize because such organiza-tional effort in Minnesota was unsuccessful. In support ofhis position, counsel for the General COunsel citesFirmat Mfg. Corp., 255 NLRB 1213 (1981). In my view,the above statement alone would not constitute an infrac-tion of 8(a)(1) conduct. However, when such statement iswas supported by the Board's Rules and Regulations. I felt bound by thiserroneously understood and frequently advocated objection in Board pro-ceedings. In the past, when such objections were interposed, I was ableto persuade counsel for the General Counsel to relent. I was unable to doso on this occasion and did not have my copy of the rules with me.However, an examination of Secs. 102.118 2(bXI), 2, and 2(c) of theRules and Regulations does not support such an objection. In fact therules further provide that the prior testimony may be stricken, uponmotion of opposing party, if the affidavit is not given to the oppposingparty for examination.considered in the context and along with the Respond-ent's other unlawful utterances during the speeches, Ifind that such remarks do convey a message of futility.As such they had a coercive and restraining effect onemployees' organizational desires, in violation of Section8(a)(1) of the Act.President Flander admitted during his testimony that,by telling the employees none of the nonunion employ-ees was laid off in Minnesota, he implied that none of thenonunion employees would be laid off in Bloomington.Consequently, such implied remarks constituted a subtlethreat that employees who joined the Union would belaid off, in violation of Section 8(a)(1) of the Act.F. Other Alleged Unlawful Interrogation by theRespondentIn its answer, the Respondent admits that Tim Adamswas a supervisor within the meaning of the Act, as al-leged in paragraph 4 of the consolidated complaintherein. In its posthearing brief to me, the Respondentargues that it also admitted in its answer that Tim Adamswas promoted from a group leader to a supervisor on orabout March 23. Thereafter, the Respondent did notamend its answer or present any evidence to the con-trary. Consequently, since Barbara May testified withoutdispute that her conversation with Adams occurred inmid-April, I find that Adams was a supervisor within themeaning of the Act. However, as counsel for the Re-spondent argues in his brief, Adams was a fellow workerwith May only a few weeks before he became a lowerlevel supervisor. The conversation with May occurredafter May told Adams she was having a bad day andAdams asked her if she would like to talk about it in hisoffice. May accepted the invitation.May, while crying, told Adams she was depressedabout the difficulty of the work, low pay, and little op-portunity for advancement. She testified without disputethat their conversation continued as follows:And he said, "Well, Barb, did you receive theletter in your paycheck?" And I said, "Yes, I re-ceived the letter in my paycheck." He says, "do youthink that that will change things?"And I said, "do you mean the letter that was sentaround about our union?" I said, "are you askingme about the letter, or about the union?"And he said, "yes," he says, "I'd like to knowyour opinion about the benefits here, and your opinionabout the union."And I said, "well," I said, "I think Peck has goodbenefits, I think there needs to be a lot changed," Isaid, "I like working here, I like my fellow employ-ees, but I just-I do believe that they need to havethings changed, and at this time," I said, "I don'tthink a union would help, I don't think it wouldhelp at this time."But I said, "Tim, I don't know whether I can talkto you about the union, because I don't knowwhether I can trust you or not. I don't know howyou feel about it." And he said, "well Barb," hesays, "you can talk to me about anything," and he459 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsays, "it's not going to go any farther than thisoffice, it's just between me and you."And, he said, "you know, what you tell me," hesays, "won't go any further than what-betweenthose doors."And I said, "well, Tim, I don't know whether ornot I can really believe that, the way things arearound here, and everybody don't know who totrust, people don't know-they can't trust Flanders,they can't trust Kay Watts," I said "you can't trustthe group leaders," I said, "everything you say,seems to wind up right back in your face, andpeople going-you just, you just can't trust people."And I said, "I don't know if I can trust to talk toyou about the union."And I said, "the wages we're making are likecoolie wages, or chink wages, and I think a union inthat part would give us job security, would give usmore money, would help people keep their jobs,that they wouldn't be afraid anymore."A close examination of the above testimony clearly de-scribes a conversation between two people who kneweach other quite well. May felt comfortable enough totell Adams how she was affected by the job and Adamsapparently felt confortable enough to ask May how shefelt about the Union, did she think it would help to im-prove things. While initially May was a little reluctant todisclose her feelings about the Union, it is clear shewanted to talk to Adams about it. She only wanted to beassured it would remain confidential. While Adams didnot specifically assure May against company reprisal, hedid assure her it would remain confidential with him, andMay accepted his pledge of confidence and discussed herviews about the Union. Although the Respondent at thisjuncture had a history of union animus, Supervisor TimAdams was a lower level supervisor who knew May as aformer coworker only 6 weeks prior thereto. Adams didnot appear to be seeking information to pass on to theRespondent so that it could take action against May. Theconversation was informal and May's responses weretruthful. While May was initially uneasy about disclosingher views to Adams, there is no evidence that Adams'questions inspired fear in May. This is especially trueafter May expressed her interest in confidentiality andAdams so assured her. Under these circumstances, I ampersuaded that such interrogation was not coercive andunlawful. Bourne Co. v. NLRB, 332 F.2d 47 (2d Cir.1964), enfg. 144 NLRB 805 (1963).President Flander further testified that on April 23,after Bernice Canada told himself, Supervisors KayWatts, Joyce Scalze, and group leader Tim Adams, thatshe was in the ladies restroom in one of the stalls whensomebody reached under the door and stuffed someunion literature into her purse; and that when she wasleaving the restroom some person in the restroom said,"watch your car." Canada said she believed the personwas Gayle Grissom or Barbara May. Flander said that iswhen he decided to approach Grissom and May. He saidhe told Grissom that "we had reports of intimidation andharassment, that I respected her rights under the laborlaw, but these rights did not include the right to harassor intimidate fellow employees; and that if these types ofthings transpired, we wished that they would be discon-tinued immediately." Flander denied he said anythingelse. He said he told May the same thing. However, headmitted Linda Long was present when he spoke withMay and Long said she thought it was unfair he did nottell Barbara May who complained. He told Long he didnot think disclosure of the person was necessary. Hedenied he told May or any other employee that unionactivity in the bathrooms, cafeteria, or on company timewas forbidden. He also denied he engaged in surveillanceon April 24.7With respect to what he told the employees in theJuly meeting after the notice had been posted on the bul-letin board announcing a union election to be held onAugust 14, President Flander testified as follows:I told them that the Graphic Arts Union thenhad filed a petition for an election; that Local 741,the International Laborers' Union had intervenedwith the NLRB regarding that petition. That occu-pied with the Unfair Labor Practice Charges filedby the International Laborers' Union effectivelyblocked the election; that the tentative date for thehearing of those charges was set December 7, 1981,and unless there was some change that there wouldnot be an election until sometime after that day.With respect to questions regarding the eligibility of tem-porary employees to vote, Flander testified as follows:I told them that we had a lot of questions regard-ing whether they would have to sign cards orwhether, if there was an election, they would beable to vote and that type of thing. I told them thatto the best of our knowledge and after checkingwith counsel, that it was-there was very littlechance that temporary employees would be certi-fied to vote in an election; that they really wouldn'tbe involved in an election of this type.Flanders said another rumor which circulated theplant was that the Respondent left Minnesota because itwas unionized. He said in response to this rumor he toldthe employees that Minnesota was unionized by GraphicArts but only 8 people were members while 120 produc-tion employees were not.G. The Respondent's Discharge of Doug DixonDoug Dixon, 21-year-old student at Indiana Universitywas referred to the Respondent by the university, andwas employed by the Respondent from June 30, 1981, toJuly 17, 1981. He rotated on the plucking operation asdid other employees but testified he was never told therewas a production quota. On July 14, 1981, John Orr, anaffiliate of Graphic Arts United, gave Dixon a card tosign. Dixon signed it and stuck it in his pocket. He at-tended the company-called meeting of employees 2 daysI was not persuaded by the demeanor nor the testimony of Flanderthat he was telling the truth. I was persuaded by the corroborated ver-sions of Grissom and May, however. Consequently, I do not credit Flan-der's above denials for the reasons hereinbefore discussed.460 PECK, INC.later, on July 16, when President Flander told employeeshe had noticed increasing union activity in the plant; thatthere was a union in the Minnesota plant but it did not domuch for the employees there; that what the Union woulddo is just take a big chunk out of the paycheck of employ-ees, it would not give them many benefits; and that he didnot understand why there was union activity in the shop.Flanders then entertained questions from the employeesand received a few regarding vandalism on the parkinglot and another about benefits. Dixon then asked Presi-dent Flander did he know what exploitation was, and hetestified that his remaining remarks during the meetingwere as follows:I said I'd never seen it so bad as it is here in thisfactory. I said I'd seen ladies out on the factoryline, coming off the line with bloody lines, and Isaid, Marilyn Bridges-I think the last name'sBridges-It's Marilyn Bridges, I think-I said, shehad to be taken off the line, because her hands arehurting so bad because of the cuts, and how bad shewas bleeding.A. I worked at Whirlpool and I worked at BootzManufacturing in Evansville, and both those placeshad unions, and I never saw anything as bad as itwas in this shop, as far as the exploitations go, andwas concerned. And-Q. Did Mr. Flander respond to you?A. Yes, he said that the cuts were superficialcuts, and I said, well, they sure hurt like real cuts.And I said-well, when he said that its probablyjust because you're a temporary employee, and then Ididn't say anything to that, and he kind of went onto another-you know, try to get another questionin before, you know, I could say anything else tohim.On the very next day, July 17, Dixon's group leader,Lola Vennette (Cookie), proceeded to stack bubbles 16high, instead of 8 high, as usual. He told her that made itdifficult to manage and she asked him, "do you want meto go to Chuck," and he said, "yes, I'll talk to SupervisorChuck Ward." A few minutes later Ward came to himand asked him to come along with him. They went intothe office and Kay Watts advised him that he was termi-nated because he did not pluck fast enough, and he usedabusive language to the group leader. Watts asked Dixonto sign the termination slip but he refused because he didnot agree with it, Dixon had never received a warningabout being a slow plucker and Ward directed him topunch out. Dixon said, during his working tenure withthe Respondent, Ward on one occasion told him he wasdoing a good job sealing. Watts acknowledged that shewas not sure which document regarding company rules(R. Exh. 9 and G.C. Exh. 13) she gave to Doug Dixonon or about June 29, 1981.Kay Watts further testified that group leader AshleyBarrow informed her that on July 2, 1981, Barrow in-formed Doug Dixon that he was missing too many bub-bles on the assembly line. Dixon jumped out of his chair,and in a loud manner, called Barrow a "damn liar." Onthe day prior thereto, Watts testified that she observedDixon miss seven straight bubbles on the assembly line.On July 17, she said she had a conversation with groupleader Chuck Ward, who told her Dixon told Sylvesterto slow down the line. On the morning of morning ofJuly 17, Watts testified that she told Teresa Torgisonthat she had observed Dixon missing bubbles and Torgi-son said that was not uncommon for Dixon's work.Later that day she met with Production Manager JerryAjer and Vice President Bob Lembke and discussed thereport she had received about Dixon. They all agreed toterminate Dixon. About 5 o'clock that afternoon, she, inthe presence of Ward, advised Dixon that he was beingterminated because of his inability to perform the pluck-ing procedure and his insubordination.Watts acknowledged she prepared a reprimand (R.Exh. I 11) but did not show it to Dixon at the time of hisdischarge, but nevertheless placed it in his personnel file.She testified she did show Dixon his termination notice(R. Exh. 12) but Dixon refused to sign it. Watts furthertestified she discussed Dixon's termination with PresidentFlander and he agreed to terminate Dixon. On the fol-lowing Friday, Dixon came into the plant to pick up hischeck, and yelled to her, "hey, Kay I'll see you incourt," and she said, "fine Doug, I'll see you there."Group leader Chuck Ward testified that on July 2,1981, Ashley Barrow showed him a stack of bubbleswith one-fifth of tags missing, all of which he said wasmissed by Doug Dixon. He told Barrow this was onlyDixon's first week and perhaps he should take them backto him and inform him that he was missing. Later thatevening Barrow came to him and informed him that hehad taken a stack of bubbles and showed Dixon how toprocess them but Dixon was still missing bubbles. Hesaid he told Dixon that due to all the rejects the tagswere not in the bubbles. At that time, Dixon jumped upand called him a "damn liar." Ward said he took Dixonto the office and warned him about such vocal outburston the line and that he had to improve his speed onplucking. Thereafter, he wrote a report to Kay Watts.Watts asked him why he did not include the "damn liar"statement in his report and have Dixon sign it. Ward toldher because he did not hear the statement and because thiswas only a verbal warning. The report was not dated.On July 16, Jan Sylvester told him Dixon had asked herto stop putting bubbles on with the light. On July 17,Ward told Watts that Sylvester told him about Dixon.That evening, Watts along with Manager Ajer advisedhim that they were going to terminate Dixon. Flandersaid, although Dixon was terminated on July 17, he didnot participate in his termination.sAlthough Doug Dixon was a new and temporary em-ployee, having been hired June 29 and terminated July17, 1981, the Respondent treated him as a new employeebeing trained until July 17. The date July 17 becomessignificant here only when it is observed that it is thevery day subsequent to July 16, the day on which Presi-dent Flander met with and explained his curious concerns The above testimony of Dixon, Watts, and Ward is essentially free ofconflict and is credited for recitation, but not for the truth as the Re-spondent contends as reasons for the discharge of Dixon.461 DECISIONS OF NATIONAL LABOR RELATIONS BOARDto employees about unionization of the plant. Dixon hadsigned a union authorization card on July 14 and attend-ed the company-called meeting on Thursday, July 16.Although the evidence does not establish that the Re-spondent knew Dixon was involved in union activity,Dixon nevertheless was perhaps the most vocal and criti-cal employee spokesman at the meeting about workingconditions and plant atmosphere. Not only were Dixon'scritical remarks about work conditions corroborated bythe uncontroverted testimony of Grissom, May, andLong, but his remarks were articulated in strong andwhat might be considered unapologetic language.As noted, Dixon asked Flander did he know what ex-ploitation meant, and went on to describe working con-ditions which were injurious to employees' hands. Hesaid he had never witnessed such hazardous work andlack of concern by an employer in his work experience.Flander told Dixon that was because he was a temporaryemployee. While Flander did not explain the latterremark, it is not incoherent in the context of the discus-sion they were having. Thus, it may be reasonably in-ferred from such language by Flander that he was re-minding Dixon in the presence of other employees thatDixon may not ever become a permanent employee. Noother reason for such a response is apparent. In view ofthe Respondent's well-established union animus, it is rea-sonable to conclude that the Respondent could not haveappreciated Dixon's very critical remarks in the midst ofits expressed concern about employees unionizing theplant and its efforts to avoid it.On the very next day, July 17, Dixon was subjected toa work experience he had not encountered before. Hisgroup leader stacked bubbles twice as high as they arenormally stacked, and when Dixon complained about thedifficulty to manage the bubbles so stacked, that it poseda handling problem, he was escorted off to the office ofPersonnel Director Watts, who advised him he was ter-minated because he could not pluck fast enough, and be-cause he used abusive language towards a group leader.It is particularly noted that the abusive language towhich Watts was referring occurred more than 2 weeksbefore, on July 2, when group leader Barrow informedDixon he was missing too many bubbles. Dixon jumpedout of his chair and, in a loud voice to Barrow, told himhe was a "damn liar." Although the incident was re-duced to writing without the "damn liar" reply, Dixonwas not given a verbal or a written reprimand about theincident.At the trial herein, Watts testified that on the dayprior to the "damn liar" incident, July 1, she observedDixon miss seven consecutive bubbles on the assemblyline. Watts also testified that, on July 17, group leaderChuck Ward told her Dixon told employee Sylvester toslow down the line. Finally, Watts said she told TeresaTorgison that she had observed Dixon missing bubbleson July 17. She said Torgison said that that was not un-common for Dixon. Assuming that Watts' testimony inthis regard is correct, it is readily observed that she didnot issue an oral or written warning or reprimand toDixon after July 2, nor after her observation of Dixonmissing bubbles on July 17. In fact, Watts' acute observa-tion of Dixon missing bubbles on July 17 appears to be aquestionable coincidence, peculiarly occurring on thevery next day after Dixon uttered his sharp criticism tomanagement in the company-called meeting. Consequent-ly, based on the foregoing sequence of the evidence, inlight of the well-established union animus and other un-lawful conduct of the Respondent herein, I conclude andfind that the Respondent's discharge of Dixon was solelymotivated by his critically sharp complaints to manage-ment during the July 16 meeting.The fact that the Respondent (Personnel DirectorWatts) did not issue the warning to Dixon which sheproduced at the hearing regarding the July 2 incidentclearly shows that the Respondent did not view Dixon'sconduct at that time (July 2) as significant, and did notissue a warning to him in compliance with its progressivedisciplinary procedure. The warning produced at thetrial herein had never been shown to Dixon or signed byhim and, therefore, is of a self-serving character which Ido not credit. It therefore becomes obvious that the Re-spondent's contention that it discharged Dixon for hisremote "damn liar" remark on July 2, on which it tookno action, or for his deficient plucking, for which it didnot issue him a warning, clearly reveals such contentionby the Respondent to be a well-contrived pretext, toconceal its unlawful discharge of Dixon. Since Dixonwas discharged for complaining about work conditions,about which other employees also complained, it is clearthat he was complaining on behalf of himself and otheremployees and was therefore engaged in protected con-certed activity. Since the Respondent's discharge ofDixon was motivated by his critical complaints in themeeting about work conditions, its discharge of him wasdiscriminatory and in violation of Section 8(a)(l) of theAct.Since the Respondent has not shown that Doug Dixonwould have been discharged in spite of his sharp andcritical complaints about working conditions at the plant,Wright Line, 251 NLRB 1083 (1980), is not applicable tothe facts as found herein.The complaint herein contained numerous 8(a)(1) alle-gations, to which the evidence referrable thereto is frag-mented throughout the record. I made a diligent effort tointegrate the testimonial evidence with the appropriateallegations and make findings with respect thereto. Anyallegations for which evidence was not addressed orfound in support thereof are hereby dismissed.Counsel for the General Counsel's unopposed motionto correct the transcript is hereby granted. However, hismotion to amend the complaint is rendered unnecessaryby the issue raised by his motion having been litigatedherein.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in sectionIII, above, occurring in connection with the operationsof the Respondent described in section I, above, have aclose, intimate, and substantial relationship to trade, traf-fic, and commerce among the several States and tend tolead to labor disputes burdening and obstructing com-merce and the free flow of commerce.462 PECK, INC.V. THE REMEDYHaving found that the Respondent has engaged inunfair labor practices warranting a remedial order, I shallrecommend that it cease and desist therefrom and that ittake certain affirmative action to effectuate the policiesof the Act.It having been found that the Respondent interferedwith, restrained, and coerced its employees in the exer-cise of their Section 7 rights, by telling employees not totalk with an investigative agent of the National LaborRelations Board; by promising employees benefits in themidst of their organizing campaign; by asking employeeswhy they throught they needed a union and telling themthe Respondent would rather deal with them than with aunion; by telling employees it would know who signedcards for the Union; by telling employees it had 3000 ap-plications on hand and if they did not like it there, theyknew what they could do; by telling employees that em-ployee notices to be posted on the bulletin board had tobe signed and okayed by the Respondent before posting;by reprimanding and admonishing employees about en-gaging in organizing activities in the employees' cafete-ria, the restrooms, and on company time; by staring at anemployee for long periods of time following an angryreprimand to said employee for engaging in lawful orga-nizing activities; by creating the impression employees'organizing efforts would be futile; by implying to em-ployees that nonunion employees would not be laid off;and by creating the impression that employees' organiz-ing activities were under surveillance by the Respondent,the Respondent violated Section 8(a)(l) of the Act; thatby discharging an employee because he complainedabout working conditions in a company-called meeting,the Respondent violated Section 8(a)(3) and (1) of theAct, the recommended Order will provide that the Re-spondent make the discharged employee whole for anyloss of earnings he may have suffered within the meaningand in accord with the Board's decision in F. W. Wool-worth Co., 90 NLRB 289 (1950), and Florida Steel Corp.,231 NLRB 651 (1977),? except as specifically modifiedby the wording of such recommended Order.Because of the character of the unfair labor practicesherein found, the recommended Order will provide thatthe Respondent cease and desist from or in any othermanner interfering with, restraining, or coercing employ-ees in the exercise of the rights guaranteed by Section 7of the Act. NLRB v. Entwistle Mfg. Co., 120 F.2d 532,536 (4th Cir. 1941).On the basis of the above findings of fact and on theentire record of this case, I make the followingCONCLUSIONS OF LAW1. Peck, Incorporated, is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2. Local 741, Laborers International Union of NorthAmerica and Local 303, Graphic Arts InternationalUnion, AFL-CIO-CLC, are, and have been at all timesD See generally Isis Plumbing Co., 138 NLRB 716 (1962).material herein, labor organizations within the meaningof Section 2(5) of the Act.3. By telling employees not to talk with an investiga-tive agent of the National Labor Relations Board, theRespondent has violated Section 8(a)(1) of the Act.4. By promising employees benefits in the midst oftheir organizing campaign, the Respondent has violatedSection 8(a)(l) of the Act.5. By asking employees why they thought they neededa union and telling them the Respondent would ratherdeal with them than a union, the Respondent has violat-ed Section 8(a)(l) of the Act.6. By telling employees it would know who signedcards for the Union, the Respondent created the impres-sion its employees' organizing activities were under sur-veillance, in violation of Section 8(a)(1) of the Act.7. By telling employees the Respondent had 3000 ap-plications on file and if they were not happy there, theyknew what they could do, the Respondent has violatedSection 8(a)(1) of the Act.8. By telling employees that employee notices to beposted on the employees' bulletin board had to be signedand okayed by the Respondent before posting, the Re-spondent has violated Section 8(a)(1) of the Act.9. By reprimanding and admonishing employees forengaging in organizing activities in the employees' cafe-teria, the restrooms, and on company time, the Respond-ent has violated Section 8(a)(1) of the Act.10. By staring at an employee for long periods of timefollowing an angry reprimand to said employee for en-gaging in lawful organizing activities, creating the im-pression said employee's activities were under surveil-lance, the Respondent has violated Section 8(a)(1) of theAct.11. By creating the impression employees' organizingefforts would be futile, the Respondent has violated Sec-tion 8(a)(1) of the Act.12. By implying that nonunion employees would notbe laid off by the Respondent, the Respondent has vio-lated Section 8(a)(1) of the Act.13. By discriminatorily discharging Doug Dixon be-cause he complained during a company-called meetingabout working conditions, the Respondent has violatedSection 8(a)(1) and (3) of the Act.14. The aforesaid unfair labor practices affect com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed1OORDERThe Respondent, Peck, Incorporated, Bloomington,Indiana, its officers, agents, successors, and assigns, shall1. Cease and desist fromio If no exceptions are filed as provided by Sec. 102.46 of the BoardsRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.463 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a) Telling employees not to talk with an investigativeagent of the National Labor Relations Board.(b) Promising employees benefits in the midst of theirorganizing campaign, in an effort to dissuade them fromunionizing the Respondent's plant.(c) Asking employees why they think they need aunion and telling them the Respondent would rather dealwith them than with a union.(d) Telling employees it would know who signedcards for the Union, thereby creating the impression thatemployees' organizing activities were under surveillance.(e) Telling employees the Respondent has 3000 appli-cations on file and if they are not happy there, theyknow what they can do.(f) Telling employees that notices to employees to beposted on the employees' bulletin board must be signedand okayed by the Respondent before posting.(g) Reprimanding and admonishing employees for en-gaging in. organizing activities in the employees' cafete-ria, the restrooms, or on company time.(h) By staring at an employee for long periods of timefollowing an angry reprimand to said employee for en-gaging in lawful organizational activities, thereby creat-ing the impression such activities of employees are undersurveillance by the Respondent.(i) By creating the impression employees' organizingefforts would be futile.(j) Implying that nonunion employees would not belaid off in the event the plant is unionized.(k) Discriminatorily discharging employees becausethey complained to management about working condi-tions.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Offer to Doug Dixon immediate and full reinstate-ment to his former position or, if such position no longerexists, to a substantially equivalent position without prej-udice to his seniority or other rights previously enjoyed,and make him whole for any loss of pay suffered byreason of the discrimination against him, with interest, inthe manner described in the section of this decision enti-tled "The Remedy."(b) Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(c) Post at Respondent's plant and place of business lo-cated in Bloomington, Indiana, the attached noticemarked "Appendix."" Copies of the notice, on formsprovided by the Regional Director for Region 25, afterbeing signed by the Respondent's authorized representa-tive, shall be posted by the Respondent immediatelyupon receipt and maintained for 60 consecutive days inconspicuous places including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to ensure that the noticesare not altered, defaced, or covered by any other materi-al.(d) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.IT IS FURTHER ORDERED that the complaint be dis-missed insofar as it alleges violations of the Act notfound herein.1 1 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."464